DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       CHRISTOPHER BROWN,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                             No. 2D21-958



                         September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.

Christopher Brown, pro se.


PER CURIAM.

     Affirmed.


LaROSE, KHOUZAM, and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.